Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 30 December 1782
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


Sir,
Amstm. 30 Dec: 1782

We refer to what we had the honour to write you the Inst. Since we received your much esteem’d favour of 19th. of this month, by which you are pleased to advise us to remit again to Mr. Grand, for account of the United states, 400,000 french Livs. In consequence of this advise, we remit this very day part of that Sum, and we’ll continue to do so, till the whole sum will be compleated.
We will also pay the Bill, which Mr. Morris has drawn, for account of said States, on Mr. fizeaux Grand & Co. and put it to their account.

Last week we’ve paid a bill of ƒ 1100—Bco. drawn on Mr. Laurens, and which was accepted by your Excellency the 24th. Juny at Six month sight, and likewise charged it to the account of the United States. We hope Sir, that you’ll have taken notice of the bills of the same nature, which you accepted, and beg the favour to send us a note there about, in order that we may pay them in due time.
We observe that your Excellency makes difficulty to communicate to us any intelligence about politicks, because this communication might have serious consequences. We thank your Exce. for the Inclination, which you give us to understand, to do it in case this did not retain you. We take the liberty to assure you that whatever you’ll trust us, in recommanding the secret, you may depend that it will not go farther. However we Intend not to blame your delicacy, and only recommand our selves for that purpose as far as your Excellency will think convenient.
We further take the Liberty to make your Excellency our compliments to the beginning of a new year. May your Excellencies Person, and dear relations enjoy in the Course of it every blessing and prosperity, which can be wished, May the great work of peace be brought to a happy conclusion, and the new Republick ever more flourish. We beg to continue us your most esteemd friend ship and favour and have the honour to be most respectfully / Sir / Your Excellencies Most humble & Obedt. Servts
Willhem & Jan Willink
Nics. & Jacob van Staphorst.
de la Lande & fynje

